The appeal here is from an order entered by the court below in a suit filed by the appellee against the appellant to restrain the publication of a deliquent tax list by the Daytona Beach Independent Publishing Company, Inc., under an award to it by city officials of the City of Daytona Beach upon a bid made pursuant to request for bids under the provisions of Section 45 of the City Charter, which bid by the Daytona Beach Publishing Co., Inc., was alleged in the bill of complaint to have been for and at the price of $1.80 per inch for such publication, while News-Journal Corporation at the same time submitted its bid to publish the list for and at the price of Sixty cents (60c) per inch and that said News-Journal Corporation was a publisher of a newspaper of general circulation in the City of Daytona Beach and that it was in all respects qualified and in position to publish the legal notice of delinquent tax sale.
The order appealed from was in the following language, after stating certain inducements:
"Ordered that the Defendant, Daytona Beach Independent Publishing Company, Inc., a Florida Corporation, be, and it is hereby restrained and enjoined until further order of this Court, from publishing and/or circulating and/or distributing the 1934 delinquent tax list of the City of Daytona Beach, Florida, under or pursuant to the purported contract or authority therefor by the Defendant, City of *Page 264 
Daytona Beach, acting through its City Commission or City Manager on December 1st, 1934.
"DONE AND ORDERED this 6th day of December, A.D. 1934, at Daytona Beach, Volusia County, Florida, 3:32 P.M."
We think the law of this case is ruled by the opinion and judgment of this Court in the case of Daytona Beach, et al., v. News-Journal Corporation, 116 Fla. 706, 156 So. 887, which opinion was filed in this Court on September 28th, 1934.
It appears from the record now before us that bids for the printing involved in this case were requested about November 27th, 1934, and were submitted about December 1st, 1934.
The record shows that the appellants here entirely disregarded the law as enunciated by this Court in the case above cited and, therefore, knowingly and deliberately entered into an ultra vires
contract.
The order appealed from is affirmed upon authority of the opinion and judgment in the case just above referred to.
It is so ordered.
Affirmed.
WHITFIELD, C.J., and TERRELL, BROWN and BUFORD, J.J., concur.
DAVIS, J., dissents.